Upon an application to amend an injunction bill, it is most proper to attach the proposed amendments to the petition and swear to them. It is not enough to swear to the mere petition, without deposing to the truth of the amendatory matter.Petition to amend a sworn bill. It appeared to be in pro-perform: except that the truth of the proposed amended matter was not sworn to. The petitioners, complainants, swore (under the usual jurat) to the contents of the petition, setting forth, in the petition, his desire to amend under advice of counsel. The prayer was, to amend without prejudice .to the injunction which had been granted.The Vice-Chancellor observed that, in applying to amend a sworn bill by adding allegations and charges, the amended matter should be annexed to the petition and the truth of'such matter should be sworn to, besides having the usual jurat upon the petition; otherwise the injunction will fall upon making the amendments.